April 8, 1911. The opinion of the Court was delivered by
In this action in a magistrate's court to recover on an alleged contract for the rent of turpentine trees, the plaintiff recovered judgment. Thereafter the defendants gave notice that they would move before the magistrate for a new trial upon affidavits which were served upon the magistrate and plaintiff's counsel. After consideration of the motion, which was submitted without argument, the magistrate ordered a new trial. On appeal the order of the magistrate was affirmed by the Circuit Court. *Page 351 
The plaintiff's counsel argued with great force that the affidavits do not show that the evidence relied on was newly discovered, or that due diligence was used in getting it before the magistrate. The Court has held, however, in a number of cases that an order of the Circuit Court granting a new trial is not appealable. Lampley v. Atlantic C.L.R.R. Co., 77 S.C. 319, 57 S.E. 1104; Jones v. WoodsideCotton Mills, 83 S.C. 565, 65 S.E. 819; Pace v. AtlanticC.L.R.R. Co., 83 S.C. 33, 64 S.E. 915; DesChamps v.Atlantic C.L.R.R. Co., 83 S.C. 192, 65 S.E. 176; Barker
v. Thomas, 85 S.C. 83, 67 S.E. 1. The rule has been applied even where the new trial was granted on the construction of a written instrument — a purely legal question.Dixon v. Seaboard A.L. Ry., 83 S.C. 392, 65 S.E. 351.
The case before us involves a somewhat extreme application of the rule, for there is nothing in the affidavits to show that the evidence was not known and available to the defendant at the trial. We express no opinion on the question whether the general rule above stated excludes exceptions to an order granting a new trial when an appeal is taken from the final judgment in the cause.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.